Title: To Alexander Hamilton from Daniel Delozier, 3 September 1791
From: Delozier, Daniel
To: Hamilton, Alexander


BaltimoreCollector’s Office, Septr. 3d. 1791
Sir
  It appears by the books and Invoices of this Office, that Mr Thomas Fraser imported in the Ship Hope, Andrew English, Master, from Liverpool the 23 June 1790 five Cases hats marked  and numbered from 9 to 13 inclusive.
Cases, number 9, 10, 11 & 12 were assorted alike and cost £26..9..3 sterling each, and number 13 cost £54. 13..9 Sterling.
Mr. Fraser avers that in his acco. of packages imported, he inserted No. 9 instead of number 12 which was one of the Cases he sold to McRea and Morrison, and was actually shipped on board the Sloop Polly, for Petersburg.
I am, Sir   Your very Hble Servant
D. Delozier, Dep. Collr. Alexander Hamilton Esqr.Secretary of the Treasury
